Citation Nr: 0529654	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  04-22 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran served on active duty from May 1951 to April 
1953.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 RO decision, which denied the 
veteran's claim of entitlement to service connection for 
PTSD.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

The veteran contends that he currently has PTSD that is 
related to certain military experiences during the Korean 
War.  In particular, he alleges that his unit, which was 
located in Japan but close to Korea, was tasked with handling 
body bags of American servicemen from Korea and with loading 
explosives and bombs on landing ship tanks (LSTs).  He 
indicated that he saw many dead bodies and that loading bombs 
was a very dangerous activity.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f) (2005).  

A preliminary review of the record indicates that the VA has 
diagnosed the veteran with PTSD and he is receiving ongoing 
treatment for such.  Further, a VA outpatient record dated in 
May 2003 reflects a diagnosis of PTSD due to military 
experience.  The RO, however, has denied the veteran's claim 
on the basis that it was unable to verify his claimed 
stressor.  The RO attempted to obtain service records from 
the National Personnel Records Center (NPRC), which gave a 
negative response.  The NPRC did indicate that the veteran's 
records were fire-related, i.e., stored in an area affected 
by a fire in 1973.  In any case, it does not appear that the 
RO has attempted to corroborate the veteran's stressors 
through the U.S. Armed Services Center for Unit Records 
Research (CURR).  In that regard, it is noted that the 
veteran has identified his military unit (which, in a May 
2003 VA psychiatric review report, he indicates was a small 
unit of about 100 men) and the dates of his foreign service 
in Noji (or Moji, as the veteran maintains) Port.  Moreover, 
the veteran's DD Form 214, Report of Separation, indicates 
that the veteran had training in general equipment repair and 
crane shovel operation.  Given such information, the RO 
should attempt to corroborate his alleged stressors with 
CURR.  

In the event stressor verification is deemed obtained, the 
Board finds that a VA examination in connection with the 
veteran's PTSD claim is in order.  Such examination should 
specifically identify the stressor(s) supporting a diagnosis 
of PTSD, if any.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran with 
notice of the purpose of this remand and 
afford him opportunity to provide any 
additional specific information pertaining 
to alleged stressful events of service, 
particularly informing him of the 
probative value of any detailed 
information regarding dates, places, 
detailed descriptions of events, and/or 
identifying information concerning any 
other individuals involved in the events, 
including their names, ranks, units of 
assignment and any other identifying 
detail.  The veteran must be advised that 
when furnishing details of claimed 
stressful events, he must at a minimum 
specify precise dates or no more than a 
60-day time period in which the alleged 
stressor occurred.  The veteran should 
also be advised that he is free to 
identify and/or submit other information 
in support of his claim.  

2.  The RO should send a report of all 
statements pertaining to stressful events 
provided by the veteran in support of his 
claim and all associated documents to the 
U.S. Armed Services Center for Unit 
Records Research (CURR), located at 7798 
Cissna Road, Suite 101, Springfield, 
Virginia 22150-3197.  CURR should be 
requested to provide any information that 
might corroborate each of the veteran's 
alleged stressors.  A response, negative 
or positive, should be associated with the 
claims file.  The RO should, as indicated, 
undertake follow-up through appropriate 
channels to obtain verification of the 
veteran's claimed stressor(s).

3.  Following the above, the RO must make 
a specific determination as to whether 
each claimed stressor is sufficiently 
verified, based on a review of the entire 
evidentiary record.  All credibility 
issues related to this matter should be 
addressed at that time.

4.  If and only if any stressor is 
determined to be verified, and if 
otherwise indicated by the record, the RO 
should arrange for the veteran to be 
afforded a VA psychiatric examination.  
The claims folder must be provided to the 
examiner and review of such should be 
reflected in the completed examination 
report.  All necessary tests and studies 
should be accomplished.  The RO must 
specify for the VA examiner the 
stressor(s) it has determined are 
corroborated by the evidence of record and 
instruct the examiner that only those 
events may be considered for the purpose 
of determining whether exposure to a 
stressor in service has resulted in 
current psychiatric symptoms, and whether 
the diagnostic criteria to support a 
diagnosis of PTSD have been satisfied.  
The examiner should specifically confirm 
or refute whether the veteran meets the 
diagnostic criteria for a diagnosis of 
PTSD.  If PTSD is diagnosed, the examiner 
should clearly identify the claimed events 
that are considered stressors supporting 
the diagnosis, and the examiner should 
fully explain why such stressors are 
considered sufficient under the standards 
of the fourth edition of the American 
Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders 
(DSM-IV).  A complete rationale for any 
opinion expressed must be provided.  

5.  Upon completion of the foregoing, the 
RO should readjudicate the veteran's claim 
of entitlement to service connection for 
PTSD, based on a review of the entire 
evidentiary record.  If any benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the RO should provide him 
and his representative with a supplemental 
statement of the case and the opportunity 
to respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




